 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFranchet Metal Craft, Inc. and Production Serviceand Allied Workers Union Local 143, Officeand Professional Employees InternationalUnion, AFL-CIO. Cases 29-CA-8405 and 29-CA-8520June 30, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn September 30, 1981, Administrative LawJudge James F. Morton issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed a brief in support of the Ad-ministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbrief' and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Franchet MetalCraft, Inc., Jamaica, New York, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.i Respondent has filed a motion to reopen the record for the purposeof admitting testimony to show that prior to the election Respondent ex-pressed its intent to discharge Griffiths, Evans, and Tillnan to the Boardagent handling the representation petition. The motion is hereby deniedinasmuch as the asserted evidence is not newly discovered.a Respondent has excepted to certain credibility findings made by theAdministrative Law Jndge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Product.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge: OnOctober 23, 1980, Production Service and Allied Work-ers Union Local 143, Office and Professional EmployeesInternational Union, AFL-CIO (herein called theUnion), filed the unfair labor practice charge in Case 29-CA-8405 against Franchet Metal Craft, Inc. (herein262 NLRB No. 65called Respondent). On December 22, 1980, the Unionfiled the unfair labor practice charge in Case 29-CA-8520 against Respondent. Complaints were issued inCases 29-CA-8405 and 29-CA-8520 on December 22,1980, and on January 28, 1981, respectively, by an orderissued on April 2, 1981, these two cases were consoli-dated for hearing. Respondent filed timely answers toboth complaints. The hearing in the consolidated casestook place before me in Brooklyn, New York, on July20, 1981. The issues raised by the pleadings are as fol-lows:(a) Whether Respondent, by its president, Frank Mu-sacchia, promised medical benefits and wage increases toits employees, informed them that Respondent does notwant a union in its shop, and threatened to close its plantif the Union came in and thereby violated Section 8(a)(l)of the National Labor Relations Act, as amended (hereincalled the Act).(b) Whether Respondent discharged its employeesAubrey Griffiths, Donovan Evans, and Wyndhan Till-man because of their membership in and activities onbehalf of the Union, and thereby violated Section 8(a)(1)and (3) of the Act.(c) Whether Respondent refused to respond to the re-quest by the Union to bargain collectively after theUnion had been certified as the collective-bargaining rep-resentative of Respondent's employees and thereby vio-lated Section 8(a)(1) and (5) of the Act.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and Re-spondent, I make the following:FINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATIONThe pleadings establish and I thus find that Respond-ent is engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act and that the Union isa labor organtization within the meaning of Section 2(5)of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent manufactures metal sleeves and relatedproducts which are used in the installation of air-condi-tioning units in large buildings. Its plant, referred toherein as the Jamaica plant, is located in the borough ofQueens in the State of New York. Until the fall of 1980,as discussed below, Respondent's production and mainte-nance employees at its Jamaica plant were unrepresent-ed.B. The Alleged Promise, Threats, DiscriminatoryDischarges, Refusals To Bargain, and Related EventsJoseph Parisi, a business agent for the Union, testifiedfor the General Counsel that, on August 8, 1980 (alldates hereafter are for 1980 unless otherwise indicated),he obtained signed union authorization cards from fourof Respondent's six production and maintenance employ-552 FRANCHET METAL CRAFT, INC.ees. On that date, he asked Respondent's president,Frank Musacchia, for recognition on behalf of the Unionafter advising him that he had obtained signed authoriza-tion cards from a majority of the unit employees. Parisitestified that Musacchia refused his request. Aubrey Grif-fiths, Donovan Evans, and Wyndhan Tillman also testi-fied for the General Counsel that they hfad signed au-thorization cards in August which were given to themby Parisi.On September 2, the Union filed a petition in Case 29-RC-5132 seeking an election among Respondent's pro-duction and maintenance employees. Pursuant to anAgreement for Consent Election, the date of October 16was set for the conduct of the election in that case.Aubrey Griffiths testified that he has been employedby Respondent for 3 years principally as a spray painter.He testified that on October 15 (the day before thescheduled election) Respondent's president, Frank Mu-sacchia, had stated that "you guys need some hospitalbenefits." Griffiths testified that he then told Musacchiathat he could not afford those benefits and that Musac-chia then told him not to worry about it as he, Musac-chia, will pay for it by giving Griffiths another raise inpay in January (1981) to cover the additional costs. Grif-fiths further recounted that Musacchia stated that "hewill leave it to you guys" after noting that "tomorrow isthe election." Griffiths concluded his testimony in thisarea by stating that Musacchia then advised that he didnot want any union to come into the shop and that, if aunion did come in, he would close the shop. Later thatday, Musacchia "had" his cousin speak to the employees.They were asked to furnish age, marital data, and otherinformation of the type related to medical insurance foran employee and members of his family.Musacchia testified at some length during the hearing,as noted below, but he did not in the course of his testi-mony deny any of Griffiths' testimony respecting state-ments made by him on October 15 and he did not makereference to those statements. In view of the uncontro-verted nature of Griffiths' testimony and as he impressedme as candid, I credit his testimony.The election among the unit employees was held justbefore noon on October 16. The tally of ballots, whichissued upon the conclusion of the election, indicated thatall six eligible employees voted for the Union. Musacchiasigned the tally of ballots on behalf of Respondent. TheUnion's representative then asked to negotiate and Mu-sacchia told him that there would be no negotiations.At the conclusion of work that day, i.e.-4:30 p.m.,employees Griffiths, Evans, and Tillman changed intotheir street clothes and approached the timeclock inorder to punch out. They testified that their timecardswere not in the rack and that Musacchia called to themand handed each of them an envelope containing theirchecks for the wages earned that week, October 13through 16. (They had, on October 15, received theirpaychecks for the week ending October 12.) Griffithstestified that, when Musacchia handed him his paycheckon October 16, Musacchia told him that he was beinggiven his "4 days pay" and that his services were nolonger needed. Griffiths asked if he might take his workclothes with him and Musacchia told him that he should.Evans testified that Musacchia told him that, since theUnion put him in the category of a packer, his serviceswere no longer needed. Tillman testified that Musacchiasimply told him that there was no more work.The Union's representative, Parisi, testified that hetelephoned Musacchia later that week and was told byRespondent's secretary that Musacchia was not in. Parisitried on several occasions thereafter to reach Musacchiaat the shop but had no success. On October 27, Parisisent a mailgram to Musacchia requesting bargaining andreceived no reply. Two days after having sent the mail-gram, Parisi saw Musacchia in front of the Jamaica plant,according to Parisi's testimony, and he asked Musacchiaif Respondent was ready to make an appointment to ne-gotiate a contract. Parisi quoted Musacchia as sayingthen, "[G]o and scratch your ass." Parisi testified that hehas made repeated efforts to contact Musacchia sincethen to arrange a date to negotiate a contract but that hehas been rebuffed each time. Musacchia testified at thehearing but did not controvert any of Parisi's accountsand, for that matter, did not refer to them at all in thecourse of his testimony. I credit Parisi's account in full.The Union was issued a Certification of Representativein Case 29-RC-5132 on October 29 as the exclusive rep-resentative of all full-time and regular part-time produc-tion and maintenance employees employed by Respond-ent at its Jamaica plant excluding all office clerical em-ployees, professional employees, guards and supervisorsas defined in the Act.C. The Reasons Given by Respondent for DischargingGriffiths Evans, and TillmanMusacchia testified that Griffith was discharged be-cause (a) on one occasion he refused to perform assignedwork, (b) he left work one day, apparently without au-thorization, (c) he took 8 hours on October 16 to per-form a job which should have been done in I hour atmost, and (d) there was no spray painting work to bedone, the work Griffith was then doing. It is uncontro-verted that Griffith had never been warned as to hiswork performance or attendance, that he regularly per-formed work other than spray painting, that spray paint-ing is an essential part of Respondent's operations, that inthe past Respondent had always found work in slow pe-riods in order to keep its employees working, and thatGriffiths had received a wage increase in the precedingmonth. Musacchia's testimony did not accord with thatof his foreman, Leo Trince, as to the incident in whichGriffiths allegedly refused to work on a job. I creditGriffiths' denial respecting such an alleged incident. Inview of the shifting and unsupported reasons given byRespondent, as the evidence is uncontroverted that Mu-sacchia had, on October 15, promised him another wageincrease for January 1981 and as Respondent had neverwarned Griffiths as to any asserted deficiencies in hiswork performance, I find that the reasons given by Re-spondent for his discharge on October 16 were clear pre-texts. (Griffiths was recalled to work by Respondent and,in response to a question, informed Respondent that hewould work on any job assigned to him.)553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent contends that it discharged Wyndhan Till-man on October 16 because he was "a danger to theshop" and because he was absent too often.Respondent's president, Musacchia, testified that Till-man had been absent from work about once a week sinceat least late June 1980 and that he often came to work ina drunken condition. Respondent's foreman, Leo Trince,testified that there were times when he could not assignTillman to work because "he would have a little taste ofliquor in him."Tillman began work for Respondent in March 1980 asa machine operator and was paid at minimum wage. Hetestified that there had always been some drinking in theshop and that Respondent's foreman, Trince, took part init. Tillman testified that he was never warned that hemight be discharged. That testimony was not controvert-ed.While the evidence indicates that Tillman had a poorattendance record and sometimes drank at work, the evi-dence is also clear that at no time did Respondent ex-press any concern with these matters until after the unitemployees had selected the Union unanimously on Octo-ber 16. I conclude that the reasons offered by Respond-ent for Tillman's discharge were clearly pretexts.Respecting the third alleged discriminatee, DonovanEvans, Respondent contends that it discharged him be-cause he worked as a packer and as there was no pack-ing work to be done. The uncontradicted evidence, how-ever, indicates that Respondent has continued in busi-ness, has hired new employees since October 16, and hadmade no effort to assign Evans to other work, althoughEvans had done work other than packing. Evans testifiedwithout contradiction that Musacchia told him on Octo-ber 16 that he was being laid off because the Union puthim, Evans, in the category of a packer and on that basishis services were no longer needed. Respondent's fore-man, Leo Trince, confirmed Evans' testimony that Evanshad worked on notching and other work whenever therewas not enough work to keep him, Evans, busy as apacker. I find that the reason offered for Evans' termina-tion by Respondent was an afterthought and a clear pre-text.D. AnalysisThe uncontroverted evidence establishes that Re-spondent's president, Musacchia, promised its employeeson October 15 that they would be covered by medicalinsurance, promised employee Griffiths a wage increase,and threatened to close its plant if a union came in afterhaving stated that Respondent did not want a unionthere. I find that these statements interfered with, co-erced, and restrained employees with respect to theirrights under Section 7 of the Act.1The uncontroverted evidence also establishes that theUnion was the certified bargaining representative of Re-spondent's production and maintenance employees at itsJamaica plant and that Respondent had either ignored orrejected outright all efforts by the Union to have Re-spondent meet with the Union to negotiate a collective-bargaining agreement for the unit employees. In thatI Dooley Equipment Corporation, 252 NLRB 88 (1980).regard the testimony of the Union's representative,Parisi, indicates that on and after the date the Union wascertified as the exclusive bargaining representative, Octo-ber 29, Respondent has not made any attempt to honorthe requests to bargain. I thus find that Respondent hassince at least Qctober 29, and at all times thereafter, re-fused to bargain collectively with the Union as the exclu-sive representative of all full-time and regular part-timeproduction and maintenance employees employed by Re-spondent at its Jamaica plant excluding all office clericalemployes, professional employees, guards and supervi-sors as defined in the Act.2Respecting the allegation that Respondent discrimina-torily discharged its employees, Aubrey Griffiths, Dono-van Evans, and Wyndhan Tillman, on October 16, theevidence establishes that they had signed authorizationcards for the Union on August 8, that notwithstandingthe promises and threats made by Respondent's presidenton October 15 they voted for the Union in the electionheld about noon on October 16, and that they were sum-marily discharged later on October 16. 1 have found sep-arately, as noted above, that the reasons given by Re-spondent for their discharges were clearly pretextual. Inview of (a) the fact that Griffiths, Evans, and Tillmanparticipated in a unanimous vote for the Union on Octo-ber 16, (b) Respondent's threat and related conduct onOctober 15 that it would do whatever it needed to inorder to insure that it would not have a union to dealwith, (c) the sudden, unexpected nature of the dischargeson the day after payday, and (d) the clearly pretextualnature of the reasons given by Respondent for the dis-charges, I find that Respondent discharged Griffiths,Evans, and Tillman on October 16 because of their sup-port for the Union and that Respondent thereby dis-charged its employees for joining or supporting theUnion. 3Upon the foregoing findings of fact and upon theentire record in this case considered as a whole, I makethe following:CONCLUSIONS OF LAW1. Respondent Franchet Metal Craft, Inc., is now andat all times material herein has been an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. Production Service and Allied Workers UnionLocal 143, Office and Professional Employees Interna-tional Union, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All full-time and regular part-time production andmaintenance employees employed by Respondent at itsJamaica plant excluding all office clerical employees,professional employees, guards and supervisors as de-fined in the Act constitute a unit appropriate for collec-tive bargaining within the meaning of Section 9(b) of theAct.4. Since October 29, 1980, the Union has been the ex-clusive representative of all the employees in the unita Space Building Corp., 254 NLRB 962 (1981).: Flite Chief Inc., et al., 229 NLRB 968 (1977).554 FRANCHET METAL CRAFT, INC.found appropriate above for purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.5. By having promised medical insurance coverage andwage increases, and by informing employees that Re-spondent did not want the Union while at the same timethreatening to close its Jamaica plant if a union came in,Respondent has violated Section 8(a)(1) of the Act.6. By having discharged on October 16 its employeesAubrey Griffiths, Donovan Evans, and Wyndhan Till-man, by having failed to reinstate Aubrey Griffiths toemployment until January 1981, and by having failed toreinstate Donovan Evans and Wyndhan Tillman to itsemployment since October 16 because of their member-ship in and support for the Union, Respondent has vio-lated Section 8(a)(3) and (1) of the Act.7. By refusing to recognize and bargain collectivelywith the Union as the exclusive collective-bargainingrepresentative of its employees in the bargaining unit asfound appropriate in conclusions of law, paragraph 3above, Respondent has violated Section 8(a)(5) and (1) ofthe Act.8. The foregoing unfair labor practices have a close,intimate, and adverse affect on the free flow of com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent herein has engaged inunfair labor practices, I will recommend that it will berequired to cease and desist therefrom and to take certainaffirmative action designed to effectuate the purposesand policies of the Act. While Respondent's unfair laborpractices perhaps cannot be characterized as widespread,they were certainly numerous and egregious and I there-fore conclude that Respondent has demonstrated a delib-erate disregard of the Section 7 rights of its employees.On that premise, a broad remedial order is warranted inthis case.4Having found that Respondent in violation of Section8(a)(5) has failed to bargain collectively with the Unionon and since the date the Union was certified as the ex-clusive collective-bargaining representative of Respond-ent's production and maintenance employees and inorder to insure that those employees are accorded theservices of their selected bargaining agent for the periodprovided by law, I shall order Respondent to bargaincollectively with the Union for at least 1 year beginningon the day Respondent has commenced to bargain ingood faith with the Union.5The recommended Order will also provide that Re-spondent be required to offer Evans and Tillman imme-diate and full reinstatement to their former positions ofemployment or, if those positions no longer exist, to sub-stantially equivalent positions of employment and tomake them whole, along with Aubrey Griffiths (from thedate of his discharge on October 16, 1980, until hisreturn to employment in January 1981), for any loss ofearnings which they may have sustained by reason of the4 Clark Manor Nursing Home Corp.. 254 NLRB 455 (1981); HickmottFoods, Inc., 242 NLRB 1357 (1979).s Carbonex Coal Company, 248 NLRB 779, 781 (1980).discrimination practiced against them, in accordancewith the formula set out in F. W. Woolworth Company, 90NLRB 289 (1950), with interest at the rate provided forin Florida Steel Corporation, 231 NLRB 651 (1977), andin accordance with the holding in Isis Plumbing & Heat-ing Co., 138 NLRB 716 (1962).I shall also recommend that Respondent be required topost the usual notice advising employees of their rightsand of the results of this case.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record herein consideredas a whole, and pursuant to Section 10(c) of the Act, Iissue the following recommended:ORDER6The Respondent, Franchet Metal Craft, Inc., Jamaica,New York, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Promising its employees medical insurance cover-age and wage increases to discourage them from sup-porting Production Service and Allied Workers UnionLocal 143, Office and Professional Employees Interna-tional Union, AFL-CIO.(b) Threatening to close its Jamaica plant to discour-age its employees from supporting the Union.(c) Discouraging its employees from joining or takingpart in activities on behalf of the Union by dischargingany of its employees.(d) Refusing to recognize and bargain collectivelywith the Union as the exclusive collective-bargainingrepresentative of all full-time and regular part-time pro-duction and maintenance employees employed by Re-spondent at its Jamaica plant excluding all office clericalemployees, professional employees, guards and supervi-sors as defined in the Act.(e) By any other means or in any other manner inter-fering with, restraining, or coercing employees in the ex-ercise of rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Offer to Donovan Evans and Wyndhan Tillmanimmediate and full reinstatement to their former positionsof employment or to substantially equivalent positions iftheir former positions no longer exist, without prejudiceto their seniority or other rights previously enjoyed, andmake them and Aubrey Griffiths whole for any losses orbenefits suffered by them by reason of the discriminationfound herein, in the manner described above in thesection entitled "The Remedy."(b) Recognize and, upon request, bargain collectivelywith Production Service and Allied Workers UnionLocal 143, Office and Professional Employees Interna-tional Union, AFL-CIO, as the exclusive bargaining rep-resentative of all full-time and regular part-time produc-I6 n the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion and maintenance employees employed by Respond-ent at its Jamaica plant excluding all office clerical em-ployees, professional employees, guards and supervisorsas defined in the Act.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security records, timecards, per-sonnel records and all other records necessary to analyzethe amount of backpay due under the terms of thisOrder.(d) Post at Respondent's place of business in NewYork City, New York, copies of the attached noticemarked "Appendix."7Copies of said notice, on formsprovided by the Regional Director for Region 29, afterbeing duly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT promise medical insurance orwage increases to our employees to induce them notto support Production Service and Allied WorkersUnion Local 143, Office and Professional Employ-ees International Union, AFL-CIO.WE WILL NOT threaten to close our plant toinduce our employees to abandon their support forthat Union.WE WILL NOT discharge any employees to dis-courage support for that Union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of the rights guaranteed them under the Na-tional Labor Relations Act, as amended.WE WILL offer to Donovan Evans and WyndhanTillman full and immediate reinstatement to theirformer jobs or, if those jobs are no longer available,to substantially equivalent employment, withoutprejudice to their seniority or to other rights towhich they are entitled and WE WILL make themand Aubrey Griffiths whole for any loss of pay orbenefits suffered by them by reason of our havingdischarged them on October 16, 1980.WE WILL recognize and, upon request, bargaincollectively with Production Service and AlliedWorkers Union Local 143, Office and ProfessionalEmployees International Union, AFL-CIO, as theexclusive collective-bargaining representative of allfull-time and regular part-time production and main-tenance employees employed by us in our Jamaicaplant excluding all office clerical employees, profes-sional employees, guards and supervisors as definedin the Act.FRANCHET METAL CRAFT, INC.556